Case 1:19-cv-00228-STV Document 4 Filed 01/28/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00228- STV

MOHAMMED AL GHAREOB,

       Plaintiff,

v.

UNIVERSITY OF NORTHERN COLORADO,

     Defendant.
______________________________________________________________________

      ORDER DIRECTING PLAINTIFF TO FILE AN AMENDED COMPLAINT
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This civil action is before the Court sua sponte upon the Court’s review of Plaintiff’s

Complaint. [#1] Although Plaintiff, proceeding pro se, utilized the Court’s approved

general civil complaint form, Plaintiff failed to complete Section C (“Jurisdiction”), Section

D (“Statement of Claim(s)”),1 or Section E (“Request for Relief”). [#1 at 3-6]

       In conducting its review of the Complaint, the Court is mindful that Plaintiff is

proceeding without the assistance of an attorney. “A pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner,

404 U.S. 519, 520-21 (1972)). “The Haines rule applies to all proceedings involving a pro

se litigant.” Id. at 1110 n.3. The Court, however, cannot be a pro se litigant’s advocate.



1
  The court notes that Plaintiff did attach a letter addressed to the Court, which provides
some information regarding the factual basis for Plaintiff’s lawsuit. The letter, however,
fails to identify what specific legal claims Plaintiff intends to bring and does not comply
with the directions set forth in the form complaint for Section D.
Case 1:19-cv-00228-STV Document 4 Filed 01/28/19 USDC Colorado Page 2 of 3




See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). Moreover, pro se parties

must “follow the same rules of procedure that govern other litigants.” Nielsen v. Price, 17

F.3d 1276, 1277 (10th Cir. 1994) (quoting Green v. Dorrell, 969 F.2d 915, 917 (10th Cir.

1992)).

       Pursuant to Federal Rule of Civil Procedure 8(a):

       A pleading that states a claim for relief must contain:
          (1)   a short and plain statement of the grounds for the court's
                jurisdiction, unless the court already has jurisdiction and the claim
                needs no new jurisdictional support;
          (2)   a short and plain statement of the claim showing that the pleader
                is entitled to relief; and
          (3)   a demand for the relief sought, which may include relief in the
                alternative or different types of relief.

Here, Plaintiff’s Complaint fails to comply with any of these requirements. Particularly

problematic, because Plaintiff failed to complete Section C (“Jurisdiction”) and failed to

identify the specific legal claims being asserted in Section D (“Statement of Claim(s)”),

the Court is unable to determine whether it has subject matter jurisdiction over Plaintiff’s

claims.

       “A federal court must in every case, and at every stage of the proceeding, satisfy

itself as to its own jurisdiction, and the court is not bound by the acts or pleadings of the

parties.” Citizens Concerned for Separation of Church & State v. City & Cty. of Denver,

628 F.2d 1289, 1301 (10th Cir. 1980). Because federal courts are courts of limited

jurisdiction, the Court must “presume no jurisdiction exists absent an adequate showing

by the party invoking federal jurisdiction.” United States ex rel. Hafter v. Spectrum

Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir.1999). As the party invoking this

Court’s jurisdiction, Plaintiff bears the burden of establishing that the requirements for


                                             2
Case 1:19-cv-00228-STV Document 4 Filed 01/28/19 USDC Colorado Page 3 of 3




jurisdiction have been met. Woodmen of World Life Ins. Soc'y v. Manganaro, 342 F.3d

1213, 1216 (10th Cir. 2003).

       For the foregoing reasons, Plaintiff’s Complaint is insufficient to establish whether

this Court has subject matter jurisdiction and the Complaint also fails to comply with the

pleading requirements of Federal Rule of Civil Procedure 8. Accordingly, Plaintiff is

ORDERED to file an amended complaint on or before March 1, 2019, that establishes

this Court’s subject matter jurisdiction and complies with the Federal Rules of Civil

Procedure.

      Plaintiff is cautioned that failure to timely file an amended complaint in

compliance with this Order may result in this lawsuit being dismissed for lack of

subject matter jurisdiction and/or failure to comply with Federal Rule of Civil

Procedure 8.

      The Court further advises Plaintiff that he may qualify for assistance from the

Colorado     Bar   Association   Federal   Pro   Se    Clinic,   information   available   at

http://www.cobar.org/cofederalproseclinic or by calling 303.380.8786.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.



DATED: January 28, 2019                          BY THE COURT:

                                                 s/Scott T. Varholak
                                                 United States Magistrate Judge




                                             3
